DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Response to Arguments
Applicant's arguments with respect to claims 1-11, 22-33, 37-39, 54 and 57-59 have been considered but are moot in view of the new ground(s) of rejection.

Examiner Response to Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 9, 22-23, 25, 27, 30, 33, 38, 54, 57, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US20200314678), in view of Kim et al (KR20200112583A).

	Regarding claim 1, the cited reference Lee a method of wireless communication performed by an apparatus of a user equipment (UE), comprising: identifying a physical downlink control channel (PDCCH) blind decode capability value (¶345 discloses reporting a UE capability related to blind decoding. ¶0346 discloses that a blind decoding (BD) limit of a UE that has now been defined… a capability capable of performing a larger number of blind decodings in order to support the service and/or requirement may be defined, agreed and/or configured as a UE capability. ¶0247 discloses that when a UE is configured for an NR-DC operation as a total number of NNR-DC DL,cells downlink cells in both an MCG and an SCG, the UE may expect that a value satisfying the following will be provided in pdcch-BlindDetectionMCG and pdcch-BlindDetectionSCG) and a PDCCH control channel element capability value (¶0239 discloses that  the UE may monitor a PDCCH candidate set. ¶0246 discloses that if a UE is configured for an NR-DC operation, the UE may determine the capability to monitor a maximum number of PDCCH candidates per slot); and determining a PDCCH blind decode limit (¶0352 discloses different BD limits. ¶0346 discloses that a blind decoding (BD) limit of a UE that has now been defined… a capability capable of performing a larger number of blind decodings in order to support the service and/or requirement may be defined, agreed and/or configured
as a UE capability ) and a PDCCH control channel element limit (¶0246 discloses that the UE may determine the capability to monitor a maximum number of PDCCH candidates per slot) associated with the PDCCH blind decode capability value, the PDCCH control channel element capability value, and a quantity of cell groups configured for the UE, or a quantity of the cell groups that are activated for the UE (¶0246 discloses that the UE may determine the capability to monitor a maximum number of PDCCH candidates per slot, which corresponds to Ncells cap=Ncells MCG downlink cells for an MCG in which Ncells MCG is provided by pdcch-BlindDetectionMCG, and may determine the capability to monitor a maximum number of PDCCH candidates per slot, which corresponds to Ncells cap=Ncells SCG downlink cells for an SCG in which Ncells SCG is provided by pdcch-BlindDetectionSCG). However, Lee does not explicitly teach wherein the PDCCH blind decode limit is configured to identify a quantity of blind decodes the UE is configured to perform across the quantity of cell groups configured for the UE, and wherein the PDCCH control channel element limit is configured to identify a quantity of control channel elements the UE is configured to process across the quantity of cell groups configured for the UE.
	In an analogous art Kim teaches wherein the PDCCH blind decode limit is configured to identify a quantity of blind decodes the UE is configured to perform across the quantity of cell groups configured for the UE, and wherein the PDCCH control channel element limit is configured to identify a quantity of control channel elements the UE is configured to process across the quantity of cell groups configured for the UE (Page 23 in lines 3-6 discloses that if the terminal has received more than 4 downlink cells … the terminal capability report for PDCCH monitoring for carrier aggregation when the pdcch-BlindDetectionCA is reported to the base station or the terminal capability report for additional PDCCH candidate monitoring is reported to the base station, the maximum number of PDCCH candidates and the maximum number of CCEs are limited according to                         
                            
                                
                                    M
                                
                                
                                    t
                                    o
                                    t
                                    a
                                    l
                                    ,
                                     
                                    µ
                                
                            
                        
                     and                         
                            
                                
                                    C
                                
                                
                                    t
                                    o
                                    t
                                    a
                                    l
                                    ,
                                     
                                    µ
                                
                            
                        
                     where                         
                            
                                
                                    M
                                
                                
                                    t
                                    o
                                    t
                                    a
                                    l
                                    ,
                                     
                                    µ
                                
                            
                        
                     and                         
                            
                                
                                    C
                                
                                
                                    t
                                    o
                                    t
                                    a
                                    l
                                    ,
                                     
                                    µ
                                
                            
                        
                     are referred as “first limit” (Page 13 lines 1).  Page 13 in lines 1-10 discloses the first limitation is the maximum PDCCH that can be applied to one or a plurality of cells set to the subcarrier interval μ when the UE reporting the PDCCH additional monitoring UE capability in the CA situation is configured with carrier aggregation consisting of a certain number of cells or more. Limits on the number of candidates and the maximum number of CCEs may be referred to. The terminal may receive a set of search spaces from the base station, and in this case, it may be expected that the first limit is not exceeded. That is, the UE can expect to monitor a search space consisting of the number of PDCCH candidates of the maximum Mtotal, μ and the number of CCEs of the maximum Ctotal, μ. The base station may set the search space sets to the UE so that the search space sets set in cells with a subcarrier interval set to μ do not exceed the first limit. That is, the base station may set the
terminal so that the total number of PDCCH candidate groups constituting the search space sets set in the cells set to the subcarrier interval μ does not exceed                         
                            
                                
                                    M
                                
                                
                                    t
                                    o
                                    t
                                    a
                                    l
                                    ,
                                     
                                    µ
                                
                            
                        
                    , and the total number of CCEs does not exceed                         
                            
                                
                                    C
                                
                                
                                    t
                                    o
                                    t
                                    a
                                    l
                                    ,
                                     
                                    µ
                                
                            
                        
                    ).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Kim to increase the control channel detection complexity of a terminal according to cooperative communication transmission conditions and avoid reception performance deterioration.

	Regarding claims 2 and 23, the combination of Lee and Kim discloses all limitations of claims 1 and 22 respectively. Kim further discloses wherein the UE is configured with a plurality of cell groups that comprises: a master cell group (MCG), and a secondary cell group (SCG) (¶00247 discloses that the UE is configured for an NR-DC operation… in both an MCG and an SCG).

	Regarding claim 4, the combination of Lee and Kim discloses all limitations of claims 1. Kim further discloses transmitting a respective PDCCH blind decode capability value for each of a plurality of frequency ranges in each cell group (Page 22 discloses in lines 2-5 that the UE capability report for the additional PDCCH candidate group monitoring is promised to apply a single value to all cells, or separate values are applied for each frequency band (for example, frequency range 1 of 6 GHz or less vs. frequency of 6 GHz or more) range 2), or separate values may be applied for each cell group/cell/bandwidth part).

Regarding claims 6 and 27, the combination of Lee and Kim discloses all limitations of claims 1 and 22 respectively. Kim further discloses further comprising: transmitting a respective PDCCH blind decode capability value for each of a plurality of frequency ranges, wherein. in each of the plurality of frequency ranges, the UE is configured with at least one downlink serving cell included in a cell group of a plurality of cell groups configured for the UE, wherein each of the plurality of frequency ranges comprises a first  PDCCH blind decode capability value, and wherein the first PDCCH blind decode capability value is to be used across all frequency ranges in the cell group (Page 22 discloses in lines 2-5 that the UE capability report for the additional PDCCH candidate group monitoring is promised to apply a single value to all cells, or separate values are applied for each frequency band (for example, frequency range 1 of 6 GHz or less vs. frequency of 6 GHz or more) range 2), or separate
values may be applied for each cell group/cell/bandwidth part).

Regarding claims 9 and 30, the combination of Lee and Kim discloses all limitations of 
claims 1 and 22 respectively. Kim furthe teaches wherein only a primary cell of a master cell group (MCG) is permitted to be configured with a quantity of PDCCHs that corresponds to a quantity of blind decodes that exceeds the PDCCH blind decode limit or a quantity of control channel elements that exceeds the PDCCH control channel element limit (Page 16 lines 10-16 discloses that the base station sets a search space that exceeds the second limit calculated … at a specific time in setting the search space set for a specific cell to the terminal... the UE monitors the search space of a specific cell at a specific time according to the search space setting of the base station, the second limit may be exceeded where page 15 lines 6-7 discloses that the second limit is the maximum number of PDCCH candidate groups that can be applied to a specific cell set to the subcarrier interval μ) for a cell with a subcarrier interval set to μ [Emphasis added]).

Regarding claim 22, the claim is drawn to a method performing substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Regarding claim 25, the claim is drawn to a method performing substantially the same features of the method of claim 4. Therefore the claim is subject to the same rejection as claim 4.
 
Regarding claim 33, the cited reference Lee discloses a user equipment (UE) for wireless communication, comprising: a processing system (fig.1 include a processing system) configured to perform substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Regarding claim 38, the claim is drawn to the apparatus performing substantially the same features of the method of claim 6. Therefore the claim is subject to the same rejection as claim 6.

Regarding claim 54, the cited reference Lee discloses a base station (BS) for wireless communication, comprising: an interface (fig.2 include a processing system) configured to perform substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Regarding claim 57, the claim is drawn to the apparatus performing substantially the same 
features of the method of claim 4. Therefore the claim is subject to the same rejection as claim 4.

Regarding claim 59, the claim is drawn to the apparatus performing substantially the same features of the method of claim 6. Therefore the claim is subject to the same rejection as claim 6.

Claims 3, 5, 7-8, 10-11, 24, 26, 28-29, 31-32, 37-39, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US20200314678) , in view of Kim et al (KR20200112583A), in further view of Shimezawa et al (US20200221522).

	Regarding claims 3 and 24, the combination of Lee and Kim discloses all limitations of 
claims 1 and 22 respectively. However, the combination does not explicitly teach the UE is configured with a plurality of cell groups that comprises: a master cell group (MCG), and a plurality of secondary cell groups (SCGs).
	In an analogous art Shimezawa teaches the UE is configured with a plurality of cell groups that comprises: a master cell group (MCG), and a plurality of secondary cell groups (SCGs)(¶0201 discloses that three or more cell groups are set for certain UE. The cell groups include one MCG and SCGs).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Shimezawa where a plurality of cells is set in the terminal apparatus using DC (Dual Connectivity) making it possible to perform multicarrier transmission.

Regarding claims 5 and 26, the combination of Lee and Kim discloses all limitations of claims 1 and 22 respectively. Kim further discloses transmitting a respective PDCCH blind decode capability value for each of a plurality of frequency ranges in each cell group (Page 22 discloses in lines 2-5 that the UE capability report for the additional PDCCH candidate group monitoring is promised to apply a single value to all cells, or separate values are applied for each frequency band (for example, frequency range 1 of 6 GHz or less vs. frequency of 6 GHz or more) range 2), or separate values may be applied for each cell group/cell/bandwidth part). 
However, the combination does not explicitly teach wherein the UE is configured with a plurality of cell groups that comprises: a master cell group (MCG), and at least two secondary cell groups (SCGs).
In an analogous art Shimezawa teaches wherein the UE is configured with a plurality of cell groups that comprises: a master cell group (MCG), and at least two secondary cell groups (SCGs) (¶0201 discloses that three or more cell groups are set for certain UE. The cell groups include one MCG and SCGs).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Shimezawa where a plurality of cells is set in the terminal apparatus using DC (Dual Connectivity) making it possible to perform multicarrier transmission. 

Regarding claims 7 and 28, the combination of Lee and Kim discloses all limitations of claims 1 and 22 respectively. Kim further discloses wherein cells of the master cell group and cells of the plurality of secondary cell groups are permitted to be configured with a quantity of PDCCHs that corresponds to a quantity of blind decodes that exceeds the PDCCH blind decode limit or a quantity of control channel elements that exceeds the PDCCH control channel element limit (Page 16 lines 10-16 discloses that the base station sets a search space that exceeds the second limit calculated … at a specific time in setting the search space set for a specific cell to the terminal... the UE monitors the search space of a specific cell at a specific time according to the search space setting of the base station, the second limit may be exceeded where page 15 lines 6-7 discloses that the second limit is the maximum number of PDCCH candidate groups that can be applied to a specific cell set to the subcarrier interval μ) for a cell with a subcarrier interval set to μ [Emphasis added]). 
However, the combination does not explicitly teach wherein the UE is configured with a plurality of cell groups that comprises: a master cell group (MCG), and a plurality of secondary cell groups (SCGs).
In an analogous art Shimezawa teaches wherein the UE is configured with a plurality of cell groups that comprises: a master cell group (MCG), and a plurality of secondary cell groups (SCGs) (¶0201 discloses that three or more cell groups are set for certain UE. 
The cell groups include one MCG and SCGs).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Shimezawa where a plurality of cells is set in the terminal apparatus using DC (Dual Connectivity) making it possible to perform multicarrier transmission. 

Regarding claims 8 and 29, the combination of Lee and Kim discloses all limitations of claims 1 and 22 respectively. Kim further discloses wherein only a set of one or more cells of the master cell group is permitted to be configured with a quantity of PDCCHs that corresponds to a quantity of blind decodes that exceeds the PDCCH blind decode limit or a quantity of control channel elements that exceeds the PDCCH control channel element limit (Page 16 lines 10-16 discloses that the base station sets a search space that exceeds the second limitcalculated … at a specific time in setting the search space set for a specific cell to the terminal... the UE monitors the search space of a specific cell at a specific time according to the search space setting of the base station, the second limit may be exceeded where page 15 lines 6-7 discloses that the second limit is the maximum number of PDCCH candidate groups that can be applied to a specific cell set to the subcarrier interval μ) for a cell with a subcarrier interval set to μ [Emphasis
added]). 
However, Lee does not explicitly teach wherein the UE is configured with a plurality of cell groups that comprises: a master cell group (MCG), and a plurality of secondary cell groups (SCGs).
In an analogous art Shimezawa teaches wherein the UE is configured with a plurality of cell groups that comprises: a master cell group (MCG), and a plurality of secondary cell groups (SCGs) (¶0201 discloses that three or more cell groups are set for certain UE. The cell groups include one MCG and SCGs).
	It would have been obvious to one of ordinary skill in the art before the effective filling
date of the claimed invention to incorporate the method of Shimezawa where a plurality of cells is set in the terminal apparatus using DC (Dual Connectivity) making it possible to perform multicarrier transmission. 

Regarding claims 10 and 31, the combination of Lee and Kim discloses all limitations of claims 1 and 22 respectively. Kim further discloses the master cell group and the plurality of secondary cell groups are not permitted to be configured with a quantity of PDCCHs that correspond to a quantity of blind decodes that exceeds the PDCCH blind decode limit or a quantity of control channel elements that exceeds the PDCCH control channel element limit(Page 16 lines 11-16 discloses that the base station sets a search space that exceeds the second limit calculated … at a specific time in setting the search space set for a specific cell to the terminal... the UE monitors the search space of a specific cell at a specific time according to the search space setting of the base station, the second limit may be exceeded. In this case, the terminal can selectively monitor a specific set of search spaces where page 15 lines 6-7 discloses that the second limit is the maximum number of PDCCH candidate groups that can be applied to a specific cell set to the subcarrier interval μ) for a cell with a subcarrier interval set to μ [Emphasis added]). 
However, Lee does not explicitly teach wherein the UE is configured with a plurality of cell groups that comprises: a master cell group, and a plurality of secondary cell groups.
In an analogous art Shimezawa teaches wherein the UE is configured with a plurality of cell groups that comprises: a master cell group, and a plurality of secondary cell groups(¶0201 discloses that three or more cell groups are set for certain UE. The cell groups include one MCG and SCGs).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Shimezawa where a plurality of cells is set in the terminal apparatus using DC (Dual Connectivity) making it possible to perform multicarrier transmission.

Regarding claims 11 and 32, the combination of Lee and Kim discloses all limitations of claims 1 and 22 respectively. Kim further discloses receiving an indication of which cell groups' cells of the master cell group and the plurality of secondary cell groups are permitted to be configured with a quantity of PDCCHs that corresponds to a quantity of blind decodes that exceeds the PDCCH blind decode limit or a quantity of control channel elements that exceeds the PDCCH control channel element limit (Page 16 lines 10-16 discloses that the base station sets a search space that exceeds the second limit calculated … at a specific time in setting the search space set for a specific cell to the terminal... the UE monitors the search space of a specific cell at a specific time according to the search space setting of the base station, the second limit may be exceeded where page 15 lines 6-7 discloses that the second limit is the maximum number of PDCCH candidate groups that can be applied to a specific cell set to the subcarrier interval μ) for a cell with a subcarrier interval set to μ [Emphasis added]). 
However, Lee does not explicitly teach wherein the UE is configured with a plurality of cell groups that comprises: a master cell group (MCG), and a plurality of secondary cell groups (SCGs).
In an analogous art Shimezawa teaches wherein the UE is configured with a plurality of cell groups that comprises: a master cell group, and a plurality of secondary cell groups(¶0201 discloses that three or more cell groups are set for certain UE. The cell groups include one MCG and SCGs).
	It would have been obvious to one of ordinary skill in the art before the effective filling
date of the claimed invention to incorporate the method of Shimezawa where a plurality of cells is set in the terminal apparatus using DC (Dual Connectivity) making it possible to perform multicarrier transmission. 

Regarding claim 37, the claim is drawn to the apparatus performing substantially the same features of the method of claim 5. Therefore the claim is subject to the same rejection as claim 5.

Regarding claim 39, the claim is drawn to the UE performing substantially the same features of the method of claim 7. Therefore the claim is subject to the same rejection as claim 7.

Regarding claim 58, the claim is drawn to the apparatus performing substantially the same features of the method of claim 5. Therefore the claim is subject to the same rejection as claim 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP ~ 706.07(a). Applicant is
reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462